Citation Nr: 0820732	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability 
secondary to bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In August 2007, the Board remanded the 
veteran's claim for additional development.

Although the issue in this case has been characterized as a 
claim of service connection on a secondary basis, the RO also 
addressed the question of direct service incurrence.  This 
was done even though the veteran's claim was limited to 
secondary service connection.  Because the veteran indicated 
in his substantive appeal that he desired to appeal all 
issues, the Board will consider the direct service connection 
issue too.


FINDING OF FACT

The veteran does not have a low back disability that is 
attributable to his active military service; nor is a low 
back disability caused or made worse by his service-connected 
disability.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a low back disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2003 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his secondary 
service connection claim.  By a September 2007 notice letter, 
the veteran was provided with the criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in March 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the service connection issue for 
further notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in St. 
Louis, Missouri.  Additionally, the veteran was provided 
several VA examinations in connection with his claim, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in April 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The veteran primarily contends that he has a low back 
disability that was the result of, or made chronically worse 
by, his service-connected bilateral pes planus with hallux 
valgus.  He asserts that he has an altered gait as the result 
of his pes planus that has affected his low back.  Thus, he 
believes that service connection is warranted on a secondary 
basis.

The veteran was awarded service connection for bilateral pes 
planus with hallux valgus in February 1996.  A review of the 
post-service medical evidence reveals that the veteran had 
complaints of low back pain.  In January 2004, he submitted 
several statements from friends and family who attested to 
witnessing the effects of the veteran's low back pain.  
Degenerative arthritis of the lumbar spine was first 
evidenced by x-ray during a VA examination in August 2004.  
In a February 2008 VA examination report, the veteran was 
clinically diagnosed with degenerative arthritis of the 
lumbar spine.  Although the veteran is service connected for 
a foot disability and there is evidence of a current low back 
disability, the medical evidence must show that the low back 
disability was proximately caused, or made chronically worse, 
by the foot disability, in order for service connection for a 
low back disability to be warranted on a secondary basis.

In August 2004, the veteran underwent VA examination of his 
back.  The examiner stated that, at that stage, it was not 
possible to say if the veteran's back problem was caused by 
his service-connected foot condition.  In October 2004, the 
same VA examiner issued an opinion in which he stated that 
the veteran's back problem may be musculoskeletal in nature 
and was unlikely related to his foot problems.  Because of 
the ambiguity of the VA examiner's opinions, the Board 
remanded the claim for additional examination and another 
medical opinion.

In February 2008, the veteran underwent further VA 
examination of his back.  According to the report, the 
examiner reviewed the claims file, noted the veteran's 
complaints and contentions, and thoroughly examined the 
veteran.  Based on the examination and an x-ray report, the 
examiner diagnosed the veteran with degenerative arthritis of 
the lumbar spine.  Notably, there was no evidence of 
significant anterior pelvic tilt on examination.  The 
examiner gave the opinion that the available medical 
literature failed to support the veteran's contention that 
his back condition was the result of the pes planus.  He 
concluded that, because significant anterior pelvic tilt was 
not evidenced, it was not likely that the veteran's lumbar 
spine condition was the result of his service-connected pes 
planus.

Based on the evidence of record, the Board finds that the 
veteran's low back disability was not caused, or made 
clinically worse, by his service-connected pes planus with 
hallux valgus.  The VA examiner's February 2008 opinion is 
persuasive and has substantial probative value concerning the 
issue.  The opinion is not contradicted in the record by any 
similarly detailed opinion.  While there is evidence that the 
veteran has developed a low back disability, primarily in the 
form of arthritis, the evidence does not show that it is 
related to the veteran's service-connected foot disability.  
Indeed, the examiner's opinion indicates that, without a 
showing of significant pelvic tilt, there is no relationship.  
In other words, it is reasonable to infer from this opinion 
that, without the significant pelvic tilt that might have 
been caused by lower extremity disability, the veteran's foot 
disability could not be said to have either caused or 
aggravated his low back disability.  Consequently, service 
connection is not warranted on a secondary basis.

The Board also finds that evidence does not suggest that the 
veteran has a low back disability that is related to his 
active military service.  The service medical records are 
negative for an event, injury or disease involving the low 
back.  In fact, the veteran does not contend that his low 
back disability is related to service.  He testified that he 
did not have any problems with his back during military 
service.  Therefore, service connection is not warranted for 
a low back disability on a direct basis.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the lumbar spine manifested itself 
to a compensable degree within one year of the veteran's 
separation from military service.  As noted above, 
degenerative arthritis was first seen in the lumbar spine in 
the August 2004 x-ray report, which occurred over twenty 
years after service.  Thus, service connection is not 
warranted for arthritis of the lumbar spine on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of secondary 
service connection.  While the Board does not doubt the 
sincerity of the veteran's belief that his low back 
disability is related to his service-connected foot 
disability, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


